PARDEE, Circuit Judge.
[1] This is a possessory action, brought in accordance with the laws and practice of the state of Douisiana. It was tried before the judge without a jury, the same having been waived in writing. The record shows no agreed statement of facts, no special finding of facts by the judge, but a general finding, embodied in the judgment rendered therein, assigning no other' reason than that the law and the evidence was in favor of the plaintiff and against the defendant. In this state of the record, only the rulings of the court during the progress of the case, duly presented by a bill of exceptions, can be here reviewed. R. S. U. S. §§ 649, 700 (Comp. St. 1913, §§ 1587, 1668).
[2] While a mass of evidence, oral and documentary, is set forth in the transcript, only one bill of exceptions was taken, and that was to the admission of a certain exhibit, “Plaintiff A,” on the ground that it was an ex parte statement purporting to be made up by one A. M. Duke out of the presence of the defendant, and because it was (an attempt to prove a parol sale of real estate, never reduced to writing nor recorded, and for the further reason that the act was not an authentic act purporting to be a sale. Whereupon the judge overruled the objection, and limited the evidence to the effect, and not tlie admissibility, of the same. To this bill, by agreement of counsel and judge, the whole testimony of the plaintiff, John K. Duke, was to be attached and made part thereof, and in that testimony the witness, aliunde the exhibit, over the objection of defendant, testified substantially to the main facts contained therein, to wit, the purchase of plaintiff from Elisha Beck in 1876 of the land in controversy, but no exception was reserved.
As the trial was before the judge without a jury, we cannot hold that the ruling of the court complained of was reversible error. None of the assignments of error are well taken.
Judgment affirmed.